SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of December 2010 TEFRON LTD. (Translation of registrant's name into English) Ind. Center Teradyon, P.O. Box 1365, Misgav 20179, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNox If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-N/A Attached hereto and incorporated by reference herein are copies of amendments to Appendices A, B, D and G to the Proxy Statement, in connection with the Company's special general meeting of shareholders scheduled for December 29, 2010, submitted by the Company on Form 6-K on November 24, 2010.Full copies of the amended Appendices A, B, D and G have been filed with Israeli Securities Authority. Also attached hereto and incorporated by reference herein are copies of unofficial translations from Hebrew of each of an expert summary and the expert's consent letter, both of which were filed with the Israeli Securities Authority on December 20, 2010. This Form 6-K is hereby incorporated by reference into Tefron Ltd.’s Registration Statement on Form F-3 (Registration No. 333-128847) and its Registration Statements on Form S-8 (Registration Nos. 333-139021 and 333-111932). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TEFRON LTD. (Registrant) By: /s/Eran Rotem Name: Eran Rotem Title: Chief Financial Officer By: /s/Hanoch Zlotnik Name: Hanoch Zlotnik Title: Treasurer Date: December 23, 2010 3 AMENDMENT TO APPENDIX A - UNOFFICIAL TRANSLATION FROM HEBREW OF THE IMMEDIATE REPORT SUBMITTED BY TEFRON TO THE TEL AVIV STOCK EXCHANGE The following are amendments to the Unofficial Translation from Hebrew of the Immediate Report Submitted by Tefron to the Tel Aviv Stock Exchange,Appendix A ("Appendix A") to the Proxy Statement submitted by Tefron Ltd. with the Securities Exchange Commission on November 24, 2010. The text of the new language to Appendix A has been translated from Hebrew. 1. The fourth paragraph on page 3 of Appendix A, titled "The Name of the Controlling Party Who Has a Personal Interest and the Nature of This Interest" is hereby amended in its entirety to read as follows: "As on 21 November 2010, Mivtach Shamir together with Norfet Limited Partnership, Fimi Opportunity Fund Limited Partnership, Fimi Israel Opportunity Fund Limited Partnership and TA Top Limited Partnership (Fimi Opportunity, Fimi Israel and TA Top shall collectively be called:"the Fimi Partnerships") hold, together, approx. 24% of the Company's issued and paid up share capital and the voting rights therein and approx. 20% of the Company's issued and paid up share capital in full dilution." 2. The last sentence on page 3 of Appendix A is amended by changing the reference from "Section 250(5) of the Companies Law" to "Section 270(5) of the Companies Law". 3. The following sentence is inserted immediately following the second headline "The Consideration for the Securities Offered" on page 4 of Appendix A: "The consideration for the Company shares to be allotted to Nouvelle, shall be Nouvelle's activity to be transferred to the Company, according to section 1.1 of this report." 4. The last sentence of Section C on page 11 of Appendix A is hereby amended in its entirely to read as follows: "It should be clarified that since Mivtach Shamir and Fimi 2001 Ltd. jointly control Norfet, which as at November 21, 2010 holds approximately 14.5% of the Company’s issued and paid up capital and the voting rights therein, Mivtach Shamir, the Nouvelle Group, Norfet, TA Top Limited Partnership, Fimi Israel Opportunity Fund Limited Partnership and Fimi Opportunity Fund Limited Partnership, shall be deemed to be joint holders1, as such term is defined in the Securities Law, 5728 – 1968, of the Company’s securities, inter alia for the purpose of examining the holdings of interested parties, a personal interest in the Company’s transactions with any of the following: Mivtach Shamir, the Nouvelle Group and Norfet, the appointment of external directors in the Company, the appointment of any party whatsoever as chairman of the board of directors and CEO and an examination of the need for tender offers." 5. The following footnote 5 is inserted immediately prior to the words "(hereinafter: "the License Agreement")" at the end of Section 1.1.1 on page 13 of Appendix A: "For further particulars concerning the License Agreement see Section 3.10.3 of Nouvelle’s activity description attached as Appendix A hereof." 1As at December 22, 2010 Mivtach Shamir, Norfet, TA Top Limited Partnership, Fimi Israel Opportunity Fund Limited Partnership and Fimi Opportunity Fund Limited Partnership hold collectively approximately 24% of the Company’s issued capital and of the voting rights therein (approximately 20.3% after full dilution), and immediately following completion of the Transaction the rate of their holdings together with the Nouvelle Group shall exceed the 45% threshold and amount to approximately 54.4% of the Company’s issued capital and of the voting rights therein (approximately 52.9% after full dilution). 6. The following text is inserted at the end of Section 1.1.4 on page 15 of Appendix A: "In the Company’s assessment, the Company will purchase from Nouvelle raw material inventory, products in the process of being manufactured and completed products which Nouvelle is holding in respect of orders from Nouvelle customers, which shall be transferred from Nouvelle to the Company under the provisions of the Activity Acquisition Agreement. The Company shall not purchase any machines and/or equipment whatsoever from Nouvelle." 7. Section 1.8.6 on page 35 of Appendix A is hereby amended in its entirety to read as follows: "The company shall bear all costs involved in registering said shares for trade, provided that any holder requesting to register his shares for trade bears his (pro rata) share in the commission due to the underwriters. The Company estimates the costs of registering said shares for trade in the sum of up to USD 100,000.The Rights Registration Agreement includes provisions concerning mutual indemnification in connection with the registration of the shares for trade, as a result of any materially false statement, omission of any material information, or any other violation of the law by any Party, subject to the liability of each Shareholder in the agreement being limited to the net proceeds of the sale of the shares." 8. The following sentence is inserted at the end of the first paragraph of Section 1.9.1 on page 35 of Appendix A: "It should be clarified that these clients can be from the entire range of the company activities and are not limited to the "seamless" sector alone." 9. Section 1.9.2 on page 36 of Appendix A is hereby amended by inserting the words "(for the entire range of the company's activities)" after the words "raw materials and products" on the second line thereof. The following footnote 7 is inserted immediately following the name of "Yeshai Davidi" in the first paragraph of Section 1.12 on page 44 of Appendix A: "It should be noted that as of November 21st 2010, Mr. Yeshai Davidi ceased to act as a director in the Company. For additional details please refer to the Company's immediate report of November 21st 2010 (reference No. 2010-01-687690)." The first paragraph of Section 2.1 on page 45 of Appendix A is hereby amended in its entirely to read as follows: "As at November 21, 2010, Mivtach Shamir Holdings, Ltd., jointly with Norfet, FIMI Opportunity Fund Limited Partnership (FIMI Opportunity), FIMI Israel Opportunity Fund Limited Partnership (FIMI Israel), and Ta-Top Limited Partnership (Ta-Top) (FIMI Opportunity, FIMI Israel and Ta-Top, hereinafter jointly, "the FIMI Partnerships") jointly hold 24% of the company's issued and paid-in share capital and voting rights, and 20% of the company's fully diluted issued and paid-in share capital and voting rights, as follows:" Footnote number 6 on page 45 of Appendix A (which following the amendmentswill be numbered as footnote number 9) is hereby amended in its entirely to read as follows: "Percentage of holdings after full dilution is calculated as at November 21, 2010, after discounting 99,740 ordinary shares of the company that are held by the company's subsidiary, as stated in footnote 2 hereinabove, and under the assumption of exercise of all (non-negotiable) option warrants to company officers and employees (including the company's obligations to issue option warrants), which may be converted on exercise into 586,331 ordinary company shares (after taking into account an adjusted number to warrant holders resulting from a rights issued performed by the company in March 2010)." 2 The last sentence of Section 3.1 on page 46 of Appendix A is hereby amended to by changing the reference from "Section 250(5) of the Companies Law"to "Section 270(5) of the Companies Law". Section 6.1.4 on page 51 of Appendix A is hereby amended in its entirety to read as follows: "Appendix D - The company's proforma information as at June 30, 2010, to which is attached the Nouvelle operations Purchase Price Allocation Report as of December 17, 2010 (hereinafter: the “PPA Report”) drawn up by Variance Economic Consulting Ltd. It should be emphasized that the final PPA Reportwill be published along with the company’s financial statements as of December 31, 2010 and will be updated according to the company’s share price and the fair value of Nouvelle’s intangible assets on the date of closure." Section 6.2 on page 51 of Appendix A is hereby amended in its entirety to read as follows: "The consideration for the shares of the Company to be allotted to Nouvelle investors, Mivtach Shamir, Rimon, Zilkha and Pima is cash payment of a total of USD 2.1 per share, meaning: against a total allotmentof 3,368,094 ordinary shares of the Company, a total of USD 5,813,000 will be invested in the Company (NIS 20,857,044) distributed as follows: (i) Nouvelle investors – 3,313,000 dollars (NIS 11,887,044); (ii) Mivtach Shamir – 1,300,000 dollars (NIS 4,664,400)’ (iii) Rimon – 600,000 dollars (NIS 2,152, 800); (iv) Zilkha – 450,000 dollars (NIS 1,614,600); (v) Fima – 150,000 dollars (NIS 538,200). The translation of the investment amounts from dollar to NIS is at the representative rate of the U.S. dollar to the NIS on December 17, 2010, i.e. NIS 3.588 to the dollar." Section 7.1 on page 52 of Appendix A is hereby amended in its entirety to read as follows: "The Consideration determined in the agreement to purchase operations from Nouvelle – The Consideration in the agreement to purchase operations from Nouvelle was determined in negotiations between the company's management and Nouvelle's management. The value of the Nouvelle operations purchased was assessed based on due diligence done by the Company’s management on Nouvelle sales, with the assessment taking into consideration a transfer of sales of 25 million dollars in 2011. In light of the assessment by the Company's management of a substantial increase in the volume of the Company’s sales and the quality of Nouvelle’s customers, and taking into account the assessment by the Company’s management that for the purchase of a similar volume of sales through an external source, the Company would have to pay that external source a commission of 5%-8% of the turnover for a minimum period of two years, it was agreed to pay 1.2 million dollars for the operations being purchased to be paid with 600,000 of the Company’s shares for 2.1 dollars each (the share price determined for the purposes of the investment of Nouvelle investors). The information concerning the volume of sales to be transferred from Nouvelle to the Company, as stated above, is forward-looking information as defined in the Securities Law. Forward-looking information is uncertain information with regard to the future that is based on existing estimates or information in the Company, and includes the Company’s assessments or intentions as at the date of publication of this report or does not solely depend on the Company. It is possible that this information, in whole or in part, will not materialize or will materialize differently, inter alia for the following reasons: The degree of success in the assimilation of the Acquired Operation in the Company’s business, the degree of loyalty of Nouvelle’s Customers and their willingness to contract with the Company, the Company’s ability to meet the expectations of Nouvelle’s Customers, the successful integration of Nouvelle’s marketing and sales personnel into the Company, the ability to combine the Company’s management culture with that of Nouvelle’s, as well as market conditions, competition, the exchange rate of the shekel against various currencies, the cost of raw materials, the Company’s expenses structure and all the other risk factors the Company is exposed to as specified in the Company's Periodic Report for 2009." 3 The following new Section 7.4.4 is inserted after Section 7.4.3 on page 53 of Appendix A: "7.4.4 The closing price of the Company’s ordinary share on the TASE on December 21, 2010 (shortly before the date of publication of this amended Report) was NIS 12.48. Said closing price is 65.2% higher than the price per share in the private allocation to Nouvelle and the investors (when for the purposes of this calculation the share price in shekels (NIS 12.48) was translated into dollars at the representative rate of the U.S. dollar to the shekel on December 21, 2010, i.e. NIS 3.598 to the US dollar." The following new Section 7.5.4 is inserted after Section 7.5.3 on page 53 of Appendix A: "7.5.4 The closing price of the Company’s shares on the OTCBB on December 21, 2010 (shortly before the publication of this amended Report) was 3.31 dollars. Said closing price was 57.6% higher than the price per share in the private allocation to Nouvelle and the investors." Section 8.2 on page 53 of Appendix A is hereby amended in its entirety to read as follows: "The company's plans for the operations acquired from Nouvelle The Company intends to integrate the operations acquired from Nouvelle into the Company’s existing operations in the seamless sector. Assuming the transaction is completed, the Company intends to approach all Nouvelle’s customers with the aim of transferring all the orders they have placed from Nouvelle to the Company (for details of Nouvelle’s order backlog see Section 3.5 of the Nouvelle outline attached as Appendix A to this Report). As of December 20, 2010 Nouvelle has approached all its customers and not a single customer informed them that it would not work with the Company. However, for the sake of caution, the Company estimated in its business plans that 25 million dollars of revenues deriving from Nouvelle’s Customers will be transferred to the Company during 2011. For the purpose of transferring and retaining Nouvelle’s customers in the Company, the Company has contracted with Ben and Martin Lieberman (for details see Section 1.6 above) for them to assist with the retention of commercial links with Nouvelle Customers and to transfer to the Company the knowledge accumulated about Nouvelle Customers. The Company also intends to purchase from Nouvelle an inventory of raw materials, work in production, and completed goods that Nouvelle is holding for Nouvelle Customer order that are to be transferred from Nouvelle to the Company (according to the provisions of the Operations Acquisition Agreement) that will enable the Company to deal with the orders from Nouvelle Customers during the interim period until their absorption into the Company (see also Section 1.1.4 above). The Company will also work to increase the volume of activity with Nouvelle Customers and to penetrate new customers. To do this, the Company intends to recruit a small number of key workers in Nouvelle, with the emphasis on marketing and sales staff (for details see Section 1.1.5 and 1.7 above). In addition to the actions taken to recruit customers and retain them as previously stated, the Company is also working to improve its cost structure. To do this, the Company intends to transfer Nouvelle’s manufacturing operations in Canada for manufacturing in Israel and Jordan (Israel and Jordan are complementary manufacturing sites, with the knitting and dyeing being done only in Israel and the complementary sewing of the product being done in Jordan). As of the year ending June 30 2010, two thirds of Nouvelle’s manufacturing was done in Canada. The transfer of the manufacturing operation as stated is likely to save the main fixed costs involved in operating Nouvelle’s factory in Canada, such as: fixed manufacturing costs, overheads and most of the ancillary workers. Moreover, the variable costs are expected to be reduced as well since certain direct costs in Israel and Jordan, such as manpower, are considerably cheaper than in Canada. 4 Moreover, as of the date of this Report, the Company intends to leave Nouvelle’s manufacturing operations in the East (mostly in China and Taiwan) as they are. It should be emphasized that there is no written agreement between Nouvelle’s subcontractors in the East and the Company on this matter but the Company and Nouvelle have contacted said subcontractors and have presented the deal to them and the Company is intent on continuing to work with said subcontractors. The Company estimates that in 2011 about half of Nouvelle’s original operations will be carried out in the East and half in Israel and Jordan. At present, manufacturing costs in the Far East are 70% lower than in Canada, mainly due to considerably lower labor costs and overheads than in Canada. At present, manufacturing costs in Israel and Jordan are 30% lower than manufacturing costs in Canada. The Company considers that no adjustment costs or any other extraordinary costs will be required to prepare for manufacturing when Nouvelle’s operations have been absorbed, in view of the fact that the raw materials Nouvelle and the Company use are similar, the nature of the operations in Canada and in Israel and Jordan are similar, and there is no need to purchase any fixed equipment or make adjustments to the Company’s fixed equipment in order for the Company to absorb the Nouvelle operations. The Company estimates that completing the deal will give it a size advantage and it will also be able to take advantage of the anticipated increase in the volume of operations to make savings in the cost of purchasing raw materials. The information about the Company’s plans for the operations acquired from Nouvelle, as stated above (including the Company’s assessments of the volume of sales that will be transferred to it, the continuation of work with Nouvelle’s subcontractors, the Company’s manufacturing destinations to which the manufacturing operations carried out in Nouvelle’s factory in Canada will be transferred, the increase in the volume of activity with Nouvelle Customers, the penetration into new customers, and the anticipated saving in manufacturing costs, is forward-looking information as defined in the Securities Law. Forward-looking information is uncertain information with regard to the future that is based on existing estimates or information in the Company, and includes the Company’s assessments or intentions as at the date of publication of this report or does not depend solely on the Company. It is possible that this information, in whole or in part, will not materialize or will materialize differently, inter alia for the following reasons: the degree of loyalty of Nouvelle's Customers and their willingness to contract with the Company, the Company's ability to meet the expectations of Nouvelle's Customers, the successful integration of Nouvelle's marketing and sales personnel into the Company, the Company’s ability to increase its manufacturing capacity while remaining efficient, market conditions, competition, the exchange rate of the shekel against various currencies, the cost of raw materials, the Company's expenses structure and all the other risk factors the Company is exposed to, as specified in the Company's Periodic Report for 2009." Section 16.12 on page 59 of Appendix A is hereby amended in its entirety to read as follows: "Increasing the total investment in the Company by Nouvelle, as stipulated in Footnote 2 above, was done at the request of Nouvelle and with the agreement of the Company, given the desire of Nouvelle and Mivtach Shamir to jointly hold over 45% of the voting rights in the Company.The price for the Company’s shares determined in the context of the transaction, 2.1 dollars per share (NIS 7.56at the representative rate of the U.S. dollar to the shekel on December 21, 2010, NIS 3.598 to the U.S. dollar),2 reflects a premium of 22% on the average weighted rate of the Company’s shares3 on the TASE in the sixty trading days prior to the signing of the Memorandum of Understandings and a premium of 12% above the average weighted price of the Company’s shares on the TASE in the thirty days prior to the signing of the Memorandum of Understandings. The Audit Committee and the Board of Directors consider that the transaction as a whole is reasonable and fair and is good for the Company, taking into consideration also that as of December 22, 2010, Mivtach Shamir, Norfet, TA Top Limited Partnership, Fimi Israel Opportunity Fund Limited Partnership, and FIMI Opportunity Fund Limited Partnership jointly hold approximately 24% of the Company’s issued share capital and of the voting rights in it (20.3% in full dilution), and immediately after closure of the transaction their percentage holding together with the Nouvelle Group will be in excess of the ceiling of 45% of the Company’s issued share capital and of the voting rights in it (52.9% in full dilution). An injection of additional funds into the Company increases the Company’s flexibility in operating its current business and its financial strength." 2For more details of the share price (in NIS and dollars) see Sections 7.4 and 7.5 above. 3In calculating the average weighted price, the number of the Company’s shares traded in each of the days on which the closing price of the share was checked, was taken into consideration. 5 Footnote number 19 on page 71 of Appendix A (which following the amendments will be numbered as footnote number 22) is hereby amended in its entirety to read as follows: "The calculation of the percentage holdings with full dilution was made as at November 21, 2010 with the neutralization of 99,479 of the Company’s ordinary shares held be a subsidiary of the Company as stated in footnote 2 and on the presumption of the exercise of all the (non-negotiable) option warrantsto workers and officers in the Company (including the Company’s undertaking to allocate Option Warrants), exercisable for 586,331 ordinary shares in the Company (after taking into account a quantitative adjustment for holders of Option Warrants following a rights issue the Company made in March 2010)." Section 27 on page 72 of Appendix A is hereby amended by changing the word "recommendation" to "approval" on the second line thereof. The last paragraph of Section 32 on page 74 of Appendix A is hereby amended in its entirely to read as follows: "It is hereby emphasized that approval of the private allotment to Nouvelle, Nouvelle investors, Ben Lieberman, Martin Lieberman (hereinafter,"Nouvelle Group") and Mivtach Shamir is done in accordance with the provisions of Section 328(B)(1) of the Companies Law, as a private offering the purpose of which is to grant the Nouvelle Group and Mivtach Shamir, jointly, holding of over 45% of the issued and paid-up share capital in the Company and voting rights, and this both by virtue of the shareholders agreement between the Nouvelle Group and Mivtach Shamir and as a result of the exercise of the option warrants granted to Ben and Martin Lieberman, and all as set out in Part 1 above. It should be made clear that since Mivtach Shamir and FIMI 2001 Ltd. exercise joint control over Norfet, which as of November 21, 2010 holds 14.5% of the Company’s issued and paid up shares and the voting rights therein, Mivtach Shamir, the Nouvelle Group, Norfet, TA Top Limited Partnership, Fimi Israel Opportunity Fund Limited Partnership and Fimi Opportunity Fund Limited Partnership should be considered as joint holders, as this term is defined in the Securities Law, 5728 – 1968, of the Company’s securities, including from the aspect of parties at interest, of a personal interest in the Company’s transactions with any of Mivtach Shamir, the Nouvelle Group and Norfet, the appointment of external directors in the Company, the appointment of any person as Chairman of the Board and CEO, and from the aspect of acquisition proposals." 6 AMENDMENT TO APPENDIX B - MIT'AAR – UNOFFICIAL TRANSLATION FROM HEBREW OF THE DESCRIPTION OF NOUVELLE The following are amendments to the Mit'aar - Unofficial Translation from Hebrew of the Description of Nouvelle, Appendix B ("Appendix B") to the Proxy Statement submitted by Tefron Ltd. with the Securities Exchange Commission on November 24, 2010. The text of the new language to Appendix B has been translated from Hebrew. 1. The following sentence is inserted at the end of the legend on page 2 of Appendix B: "See section 8.3 of the immediate report, to which this description is attached, for details of Tefron's plans in respect of the operations that are being acquired from Nouvelle." 2. The following sentence is inserted at the end of the third paragraph of Section 3.2.2 on page17 of Appendix B: "See section 8.2 of the immediate report, to which this description is attached, for details of Tefron's plans in respect of the operations that are being acquired from the Company, including matters relating to Tefron's production sites to which the production activities will be transferred and the implications for the production costs." 3. The following paragraph is inserted immediately following the first chart in Section 3.7 on page 24 of Appendix B: "It should be emphasized that the production capacity of the Company's plant in Montreal, Canada, is of no relevance to Tefron, since Tefron intends to transfer its production activities from the said plant to Tefron's production sites, as detailed in section 8.2 of the immediate report, to which this description is attached." 4. The first footnote to the chart in Section 3.8 on page 25 of Appendix B is hereby amended in its entirety to read as follows: "(1) The rental agreement is renewed every five years. The rental fees in respect of the property stand at approximately $275 thousand a year. As of the time of this description, the Company does not have any indication that it will not be possible to extend the rental agreement. In the event that the Company completes the arrangements with Tefron, then it intends to close the plant that is located in Montreal, Canada, and to transfer the manufacturing activities that take place in the plant to Tefron's plant in Israel. It is possible that after the completion of the transaction with Tefron (if and in so far as it is completed), Tefron will of its own initiative continue to lease part of the property in order to use it as offices for the management team in North America, which will be responsible for the operations opposite the customers in North America. At the time of this description the decision relating to this matter has not yet been received at Tefron." 5. The following paragraph is inserted at the end of Section 3.8 on page 26 of Appendix B: "It should be emphasized that Tefron does not intend to make use of the real estate assets and the equipment, except for the possibility that Tefron will lease a limited area of the Company's plant in Montreal, Canada, in order to use it as offices for Tefron's management team, as stated in section 3.8.2 above, as well as Tefron's right of first refusal to purchase items of the Company's equipment, as stated in section 3.8.3 above. In Tefron;s evaluation, Tefron will purchase the Company's inventory of raw materials, work in progress and finished goods, which the Company is holding in respect of orders from the Company’s customers, which the Company will be transferring to Tefron in accordance with the provisions of the agreement for the purchase of the operations by Tefron, from the Company, (as detailed in the immediate report, to which this description is attached). Tefrom will not be purchasing any plant and/or equipment whatsoever from the Company." 6. The following new Section 3.10.3 is inserted after Section 3.10.2 on page 26 of Appendix B: "3.10.3 The Company's agreement with New Balance (New Balance Athletic Shoes Inc.) On October 1, 2009 an agreement was signed between the Company and New Balance Athletic Shoes Inc. (hereinafter: "New Balance") in accordance with which the Company was given a non-exclusive license to make use of the New Balance trade mark and the NB logo, in products, which the Company manufactures for various customers, in consideration for the payment of a licensing fee. The volume of the sales of the New Balance products by the Company accounted for less that 5% of the Company’s overall sales in the period ending June 30, 2010." 7. The following sentence is inserted at the end of Section 3.15 on page 33 of Appendix B: "It should be emphasized that the Company's financing, as described above in this section, may not be relevant to Tefron, since Tefron is not taking the Company's liabilities upon itself." 8. The following sentence is inserted at the end of Section 3.16 on page 33 of Appendix B: "As long as there are tax aspects which derive from the acquisition of the Company’s operations, and which are ancillary to the tax laws applying to Tefron’s and its subsidiaries’ operations, then they are irrelevant to Tefron." 2 AMENDMENT TO APPENDIX D - BOARD OF DIRECTORS' REPORT OF NOUVELLE FOR THE TWELVE-MONTH PERIOD ENDED JUNE 30, 2010 The following are amendments to the Board of Directors' Report of Nouvelle for the twelve-month period ended June 30, 2010,Appendix D ("Appendix D") to the Proxy Statement submitted by Tefron Ltd. with the Securities Exchange Commission on November 24, 2010. The text of the new language to Appendix D has been translated from Hebrew. 1. The following sentence is inserted at the end of the first paragraph on page 2 of Appendix D: "and Securities Regulations (Private Offer of Securities in a Registered Company), 2000, and the Securities Regulations (A Transaction between a Company and a Controlling Shareholder in it) – 2001." 2. The first chart in Section 11.6 on page 11 of Appendix D, titled "Sensitivity to Changes in the US. Dollar/CAN $ Exchange Rate" (as of June 30, 2010), is hereby amended in its entirety to read as follows: Gain (Loss) From Changes in Fair Value Fair Value Gain (Loss) From Changes in Fair Value 5% 10% -10% -5% Expected exchange rate CAN $ 1 $1.000 CAN $ 1 $1.047 CAN $ 1 $0.952 CAN $ 1 $0.8574 CAN $ 1 $0.904 Expressed in $ Thousands Cash and cash equivalents - Trade receivables 41 81 ) ) Other receivables 4 7 72 (7
